—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a forged instrument in the second degree (Penal Law
*827§ 170.25). Contrary to defendant’s contention, the proof is legally sufficient to establish that the check was forged (see generally, People v Bleakley, 69 NY2d 490, 495). The People presented proof that defendant opened an account in his own name. After the account had been closed, defendant typed the assumed name “Fred A. Curran” in the upper left corner of a starter check. It appeared from the check, as altered, that the owner of the account and “Fred A. Curran” were the same person. In addition, defendant procured a Wegmans’ Shoppers Club card in the name of “Fred A. Curran” and used that card as identification while attempting to cash the check at Wegmans. Although the ostensible maker and actual maker of the check were the same person, defendant used that “fraudulent design” to deceive Wegmans with respect to the ownership of the closed account (People v Briggins, 50 NY2d 302, 307; cf., People v Jackson, 139 AD2d 837, lv denied 72 NY2d 919). The verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495). (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Scudder and Balio, JJ.